Citation Nr: 1039242	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for status post total right knee replacement due to 
degenerative osteoarthritis. 
 
2.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a January 2010 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) vacating the Board's May 2009 
decision in this matter.  The Court's Order granted a December 
2009 joint motion for remand (JMR) and returned the matter to the 
Board for action consistent with the JMR and Court Order.  This 
matter was originally on appeal from a December 2004 Regional 
Office (RO) in St. Petersburg, Florida rating decision.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in June 2007.  A transcript of that proceeding has been 
associated with the claims file.  

In addition, the Veteran's case was remanded by the Board for 
additional development in February 2008.

The record reflects that after the January 2010 Court Order the 
Veteran's attorney representative submitted additional relevant 
evidence to the Board.  No subsequent supplemental statement of 
the case (SSOC) was issued, but this is not necessary because the 
evidence was accompanied by a waiver of initial review by the 
agency of original jurisdiction in accordance with 38 C.F.R. § 
20.1304 (2009).

Finally, the Board notes that at the June 2007 Board hearing, as 
well as in additional statements, the Veteran indicated that he 
last had "substantial gainful" employment in approximately May 
2003, thus raising a claim for a total disability evaluation 
based on individual unemployability (TDIU).  However, the Board 
notes the TDIU claim was separately adjudicated, most recently in 
a September 2007 rating decision, and the claims file does not 
indicate the Veteran has since expressed a desire to appeal this 
claim as required pursuant to 38 C.F.R. § 20.1103.  Therefore, 
the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 
447, 454 (2009) (noting in a footnote that claims for increased 
evaluations and TDIU claims may be separately adjudicated).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran alleges his service-connected right knee and left 
knee disabilities warrant higher evaluations.  Having reviewed 
the claims file, the Board finds that additional development is 
necessary prior to the adjudication of these claims. 
 
VA has an obligation to associate all relevant records with the 
claims file of a veteran, and a heightened duty when it comes to 
obtaining records in the possession of another Federal Agency.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010). 

An April 2005 VA treatment record indicates that the Veteran had 
twice filed for social security benefits and had been denied on 
both occasions.  There is no indication in the claims file that 
the records in the possession of the Social Security 
Administration (SSA) have been requested or obtained.  While it 
is unclear from the record the basis for the Veteran's 
application for benefits, the Board notes that the Veteran's 
retirement from the United States Postal Service was due to his 
knee problems.   
 
Where there is actual notice to VA that the Veteran has applied 
for disability benefits from the SSA and that a determination has 
been made on that claim, VA has the duty to acquire a copy of the 
decision determining eligibility for benefits and the supporting 
medical documentation relied upon where the identified records 
have a reasonable possibility of assisting in substantiation of 
the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 
(Fed. Cir. 2010).  In this case, the April 2005 treatment record 
indicated two applications for SSA benefits.  As such, a remand 
is required to afford the RO the opportunity to seek these 
records.

The Court has also held that VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).    

The Board notes that the Veteran's claims were remanded in 
February 2008, in relevant part, to afford him a VA examination.  
The subsequent January 2009 VA examination indicated that the 
Veteran had range of motion in the right knee from 0 to 100/140 
and in the left knee from 0 to 110/140.  The examiner noted 
"Range of motion is carried out with pain."  The December 2009 
JMR found these notations confusing as to the Veteran's observed 
range of motion and the onset of painful motion.  Specifically, 
the JMR concluded that it was unclear whether the 100/140 and 
110/140 notations indicated that the Veteran had a flexion to 100 
and 110 degrees out of a possible 140 degrees with pain 
throughout the range of motion or whether the Veteran had flexion 
to 140 degrees with pain onset at 100 and 110 degrees.  Given 
these potentially unclear notations, a new VA examination will be 
ordered to clarify the current nature of the Veteran's right and 
left knee disabilities, specifically with respect to the 
Veteran's range of motion and onset of pain during range of 
motion.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).  

The RO should also take this opportunity to obtain any recent VA 
outpatient treatment records from June 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
right and left knee disabilities from June 
2007 to the present.  Any negative responses 
should be documented in the file and the 
Veteran must be provided with an opportunity 
to provide such medical records.

2.  Request all available records concerning 
the Veteran from SSA.  All records obtained 
or any response received should be associated 
with the claims file.  If these records are 
unavailable, this should be noted and 
explained in the claims file.

3.  After the above evidence has been 
obtained, to the extent possible, schedule 
the Veteran for an appropriate VA 
examination, to include a complete physical 
examination, in order to determine the 
current severity of his service-connected 
bilateral knee disabilities.  Any tests 
deemed necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination report should specifically state 
the degree of disability present in the 
Veteran's bilateral knees and his current 
range of motion, as well as identify any 
objective evidence of pain, subluxation, or 
lateral instability.  The examiner 
specifically is requested to discuss at what 
point during the Veteran's range of motion 
that there is objective and subjective 
evidence of pain onset, if any and to the 
extent possible.  The clinician should also 
discuss how the Veteran's disability impacts 
his daily activities of living.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to incoordination, 
weakened movement and excess fatigability on 
use should be assessed in terms of additional 
degrees of limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issues 
of entitlement to an increased evaluation for 
the Veteran's right and left knees.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



